DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/1/2020.	
Claim(s) 1-10 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on
7/14/2021
4/5/2021
2/12/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
It would appear as if the degrees symbol (“°”) did not reproduce properly throughout the Specification. See e.g. (S. 7: [00045], 8: [00050], etc.). Likewise, other presumed superscripts were not reproduced as such.  See e.g. (S. 14: [00072]) (“2 mg/cm2”). 
While efforts were made to identify errors, the Applicant should review the disclosure for other formatting and grammatical errors. See e.g. (S. 12: [00064] (“1,000 time [sic – times?]). Appropriate correction is required.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 2, 3 and 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions. 

With respect to Claim 1, this claim requires “continuously depositing catalyst on a constantly moving substrate.” Cooper teaches continuously depositing a catalyst on a constantly moving substrate. (Cooper 5: [0086]; “Fig. 2”). 
Claim 1 further requires “forming carbon nanotubes on the substrate.” Nanotubes are formed. Id. 
Claim 1 further requires “separating carbon nanotubes from the substrate.” Nanotubes are separated. Id. 
Claim 1 further requires “collecting carbon nanotubes.” Nanotubes are collected. Id. 
Claim 1 further requires “converting the carbon nanotubes to graphene nanoribbons.” MPEP 2152.03 states: 
The Office will continue to treat admissions by the applicant as prior art under the AIA . A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA  35 U.S.C. 102. See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). For a discussion of admissions as prior art, see generally MPEP § 2129.

MPEP 2129 states:
2129    Admissions as Prior Art [R-08.2012]
I.     ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART 
Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as "prior art," the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) ("[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work."). 

Consequently, the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another. 

II.     DISCUSSION OF PRIOR ART IN SPECIFICATION 
Where the specification identifies work done by another as "prior art," the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement).

III.     JEPSON CLAIMS 
Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble). However, this implication may be overcome where applicant gives another In re Ehrreich, 590 F.2d 902, 909-910, 200 USPQ 504, 510 (CCPA 1979) (holding preamble not to be admitted prior art where applicant explained that the Jepson format was used to avoid a double patenting rejection in a co-pending application and the examiner cited no art showing the subject matter of the preamble). Moreover, where the preamble of a Jepson claim describes applicant’s own work, such may not be used against the claims. Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984); Ehrreich, 590 F.2d at 909-910, 200 USPQ at 510.

IV.     INFORMATION DISCLOSURE STATEMENT (IDS) 
Mere listing of a reference in an information disclosure statement is not taken as an admission that the reference is prior art against the claims. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354-55, 66 USPQ2d 1331, 1337-38 (Fed Cir. 2003) (listing of applicant’s own prior patent in an IDS does not make it available as prior art absent a statutory basis); see also  37 CFR 1.97(h)  ("The filing of an information disclosure statement shall not be construed to be an admission that the information cited in the statement is, or is considered to be, material to patentability as defined in § 1.56(b).").

The Specification states:
[00084] In general, graphene nanoribbons can be prepared from CNTs by conventional methods known in the art which include but are not limited to acid oxidation (e.g., Kosynkin et al., Nature, 2009, 458, 872; Higginbotham et al., ACS Nano, 210, 4, 2596; Cataldo et al., Carbon, 2010, 48, 2596; Kang et al., J. Mater. Chem., 2012, 22, 16283; and Dhakate et al., Carbon 2011, 49, 4170), plasma etching (e.g, Jiao et al., Nature, 2009, 458, 877; Mohammadi et al., Carbon, 2013, 52, 451; and Jiao et al., Nano Res 2010, 3, 387), ionic intercalation, (e.g., Cano-Marques et al., Nano Lett. 2010, 10, 366), metal particle catalysis (e.g., Elias et al., Nano Lett. Nano Lett., 2010, 10, 366; and Parashar et. al., Nanaoscale, 2011, 3, 3876), hydrogenation (Talyzin et al., ACS Nano, 2011,5, 5132) and sonochemistry (Xie et al., J. Am. Chem. Soc. 2011, DOI: 10.1021/ja203860). Any of the above methods may be used to prepare graphene nanoribbons from the CNTs described herein. Referring now to Fig. 14, an electron micrograph herein illustrates the high purity of the graphene nanoribbons produced by the methods described herein.

(S. 17: [00084]) (emphasis added). The Specification admits that the techniques to make the graphene nanoribbons are conventional. The continuous conveyor belt method of making carbon nanotubes (i.e. Cooper) is likewise known. The combination reflects application of known techniques to known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
Claim 1 further requires “the substrate moves sequentially through the depositing, forming, separating, collecting and converting steps.” The substrate moves sequentially. (Cooper 5: [0086]; “Fig. 2”).
As to Claim 2, uniform lengths are taught. (Cooper “Fig. 2”).
As to Claim 3, the lengths of the nanotubes, and in turn the nanoribbons, are taught. (Cooper 2: [0020]).
As to Claim 6, as noted in Claim 1, the techniques are admittedly old and known. 

II. Claim(s) 4-5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions, and further in view of:
(ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference and reasserted as proper. 
Claim 4 and Claim 5 and the purity limitations, Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). Application of known techniques (annealing) to achieve predictable results (purity) does not impart patentability. MPEP 2143. 

III. Claim(s) 7 and 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions, and further in view of:
(ii) Kosynkin, et al., Longitudinal unzipping of carbon nanotubes to form graphene nanoribbons, Nature 2009; 458: 872-877 (hereinafter “Kosynkin at __”). 

The discussion accompanying “Rejection I” is incorporated herein by reference.   
With respect to Claim 7 and Claim 9 these claims present language addressed in the rejection of Claim 1 above, except that Claim 7 recites converting nanotubes to a mixture of graphene nanoplatelets and nanoribbons, while Claim 9 recites converting nanotubes to graphene nanoplatelets alone. As understood, the only difference between nanoplatelets and nanoribbons is length. See (S. 2: [0004]). These differences do not impart patentability. 
Kosynkin is one of the references cited in the Specification. (S. 17: [00084]). As stated in the Specification, Kosynkin teaches oxidative “unzipping” of nanotubes to form nanoribbons. (Kosynkin at 877 – Methods). These nanoribbons are shortened by sonication. Id.  (“Shortened ribbons (Fig. 1d) were formed from an aqueous solution of washed nanoribbons that were tip-sonicated at 30-W power (Misonix Sonicator 3000) for a total of 30 min (2 min on and 1 min off, fora total on-time of 30 min).” Thus, shortening of nanoribbons to nanoplatelets is merely a manner of applying a known technique (sonication) to achieve predictable results (shortening). This does not impart patentability. MPEP 2143. Doing this for some (Claim 7) or all (Claim 9) of the nanotubes is an obvious expedient, and well within the skill in the art. 


IV. Claim(s) 8 and 10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions,
(ii) Kosynkin, et al., Longitudinal unzipping of carbon nanotubes to form graphene nanoribbons, Nature 2009; 458: 872-877 (hereinafter “Kosynkin at __”), and further in view of:
(iii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”).

The discussion accompanying “Rejection III” above is incorporated herein by reference and reasserted as proper. 
As to Claim 8 and Claim 10 and the purity limitations, Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). Application of known techniques (annealing) to achieve predictable results (purity) does not impart patentability. MPEP 2143. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736